DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4-7, 10, 11, 21-25 and 28-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 9,700,430. 
Claims 1, 3-7, 9-11, 21-23 and 28-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 and 17-20 of US Patent 10,779,956. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Invention (16995605)
US Patent 9700430
US Patent 10779956
Claim 1





Claim 4


Claim 5


Claim 6


Claim 7


Claim 10



Claim 11




Claim 21



Claim 22



Claim 23




Claim 24, 25


Claim 28



Claim 29



Claim 30



Claim 3


Claim 9
Claims 1-5 (expandable device; upper and lower bearing members; expansion members; slide member)

Claims 1-5 (plurality of slide members)

Claims 4-5 (interconnected via carriage member)

Claim 5 (u-shaped carriage member)

Claims 1-5 (through openings)

Claims 1-5 (slide members positioned on lateral side)


Claims 1-5 (slide members rotatable about axis to shift upper and lower members)


Claims 6-11 (tool; hollow shaft assembly; expandable device)

Claims 6-11 (enclosed pathway; upper, lower shaft members)

Claims 6-11 (shaft members shift upper and lower bearing members apart)

Claims 7-8 (gripping shaft with hooked end)

Claims 1-5 (opposing distal and proximal ends of slide member)

Claims 1-5 (slide member configured to rotate)


Claims 1-5 (plurality of slide members)
Claims 1-8 (expandable device; upper and lower bearing members; expansion members; slide member)

Claims 1-8 (plurality of slide members)

Claims 1-8 (interconnected via carriage member)

Claims 1-8 (u-shaped carriage member)

Claims 1-8 (through openings)

Claims 1-8 (slide members positioned on lateral side)


Claims 1-8 (slide members rotatable about axis to shift upper and lower members)


Claims 17-20 (tool; hollow shaft assembly; expandable device)

Claims 17-20 (tool; hollow shaft assembly; expandable device)

Claims 17-20 (shaft members shift upper and lower bearing members apart)




Claims 1-8 (opposing distal and proximal ends of slide member)

Claims 1-8 (slide member configured to rotate)


Claims 1-8 (plurality of slide members)

Claims 2-3 (corresponding arcuate surfaces)

Claim 7 (plug)


Thus, the invention of US patent 9,700,430, claims 1-11, and US patent 10,779,956, claims 1-8 and 17-20, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the upper and lower bearing members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Also, this claim is unclear if these bearing members part of the interbody device or part of the tool. Please amend and/or provide further clarification to provide clarity on this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-5, 7, 9-11 and 28-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Flower et al. (US 9522070).
With respect to claim 1, Flower discloses an expandable intervertebral device (200) for implantation within an intervertebral space between adjacent vertebrae (see fig. 1-2 below), the expandable intervertebral device comprising: upper and lower bearing members (202, 204) each having a bone-engaging outer surface; an expansion mechanism (either or both of 206, 208) operably connected to the upper and lower bearing members for allowing the bearing members to shift between a predetermined compact configuration (see fig. 1 below) and a predetermined expanded configuration (see fig. 2 below); wherein the expansion mechanism comprises at least one slide member (either of 254, 265) having upper and lower arcuate surfaces that are each in operable engagement with one of the upper and lower bearing members (see fig. 4, 5 and 7 below), the upper and lower bearing members and the at least one slide member configured to cause the at least one slide member to shift as a result of the bearing members being shifted between the compact and expanded configurations (see fig. 1, 2, 4, 5 and 7 below).

    PNG
    media_image1.png
    540
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    762
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    553
    787
    media_image3.png
    Greyscale

As for claim 3, Flower further discloses the expandable intervertebral device of claim 2, wherein the upper bearing member includes a corresponding arcuate surface (e.g. pin 263- see fig. 7 above and also see fig. 21 below) for engaging with the upper arcuate surface of the at least one slide member (see fig. 7 above), and the lower bearing member includes a corresponding arcuate surface (e.g. pin 263) for engaging with the lower arcuate surface of the at least one slide member (see fig. 7 above and also fig. 21 below).

    PNG
    media_image4.png
    273
    514
    media_image4.png
    Greyscale

As for claim 4, Flower further discloses the expandable intervertebral device of claim 1, further comprising a plurality of slide members (see fig. 4 and note that there are two slide members 254, 265) including the at least one slide member, wherein the plurality of slide members are configured to shift in unison (when the upper and lower bearing members are shifted between the compact and expanded configurations.
As for claim 5, Flower further discloses the expandable intervertebral device of claim 1, further comprising a plurality of slide members (254, 265) including the at least one slide member, wherein the plurality of slide members are interconnected via a carriage member (e.g. the other of wedge 206 or wedge 208).
As for claim 7, Flower further discloses the expandable intervertebral device of claim 1, wherein the upper and lower bearing members each have an inner facing surface (along 274, 276) and a through-opening (e.g. either or all of 274, 276, 298) extending between the bone-engaging outer surface and the inner facing surface thereof (see col. 9 line 50- col. 10 line 13 below), and wherein the expansion mechanism is spaced from the through-opening in each of the upper and lower bearing members (see fig. 4 and 9 and also fig. 13) so that the through-openings provide an uninterrupted void between the outer surfaces of the upper and lower bearing members to promote boney ingrowth between the adjacent vertebrae (see fig. 4 and 9 and also fig. 13).

    PNG
    media_image5.png
    758
    543
    media_image5.png
    Greyscale

As for claim 9, Flower further discloses the expandable intervertebral device of claim 1, further comprising a plug member (e.g. the other of 206, 208) sized and configured to be received between the upper and lower bearing members in the expanded configuration thereof, the plug member operable to keep the upper and lower bearing members in the expanded configuration thereof (see fig. 2 above).
As for claim 10, Flower further discloses the expandable intervertebral device of claim 1, wherein the upper and lower bearing members each have lateral sides extending between distal and proximal ends (see fig. 4 above), and the at least one slide member is positioned along a lateral side of the upper and lower bearing members (see fig. 4 above).
As for claim 11, Flower further discloses the expandable intervertebral device of claim 1, wherein the upper and lower bearing members each have lateral sides extending between a leading distal and a trailing proximal end (see fig. 4 above), and the at least one slide member has an axis of rotation that extends laterally with respect to the upper and lower bearing members (see fig. 5, 7 above), wherein the at least one slide member is configured to rotate about the axis of rotation when the upper and lower bearing members are shifted between the compact and expanded configurations (see fig. 4, 5, 7 above).
As for claim 28, Flower further discloses the expandable intervertebral device of claim 1, wherein the upper and lower bearing members have opposing distal and proximal ends (see fig. 4, 5 and 7 above), and the at least one slide member is configured to shift towards one of the distal or proximal ends of the upper and lower bearing members as a result of the upper and lower bearing members being shifted between the compact and expanded configurations (see fig. 4, 5, 7 above).
As for claim 29, Flower further discloses the expandable intervertebral device of claim 28, wherein the at least one slide member is configured to rotate as a result of the upper and lower bearing members being shifted between the compact and expanded configurations (see fig. 5, 7 above).
As for claim 30, Flower further discloses the expandable intervertebral device of claim 10, further comprising a plurality of slide members positioned along each lateral side of the upper and lower bearing members (see fig. 4 above).

Claim 21 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kiester (US 6893464).
With respect to claim 21, Kiester discloses an insertion tool for implanting an expandable interbody device (10) between adjacent upper and lower vertebrae (see fig. 1, 20b below), the insertion tool (36) comprising: a hollow shaft assembly (58) comprising a distal end portion configured for engaging with an expandable interbody device (see fig. 5, 10, 20b below), wherein the hollow shaft assembly comprises upper and lower shaft members (48a, 48b) that are moveable between a compact insertion configuration for inserting the expandable interbody device and an expanded configuration configured for expanding the expandable interbody device to a predetermined height and inserting of osteoconductive material or additional components into an interior of the expandable interbody device while the insertion tool is engaged with the expandable interbody device (see fig. 5 and 10 below and note that elements 48a, 48b shift away from each other).

    PNG
    media_image6.png
    1341
    914
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1309
    950
    media_image7.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the carriage member of the expandable intervertebral device further specified as u-shaped and extending between opposing lateral sides of the upper and lower bearing members to operably connect the plurality of slide members and provide a containment surface between the upper and lower bearing members, as set forth in claim 6.

The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein wherein each of the upper and lower shaft members extends along a longitudinal axis and the upper and lower shaft members are configured such that the longitudinal axis of the upper shaft member is generally parallel to the longitudinal axis of the lower shaft member when the shaft members are distracted apart from one another to expand the expandable interbody device, as set forth in claims 22-25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773